This is a suit against the railway company to recover damages for the alleged negligent burning of grass caused by the emission of sparks from the engine of said company.
It is a companion to the case of Trinity  Brazos Valley Railway Company v. B. F. *Page 659 
Gregory, 142 S.W. 656, this day reversed and remanded by this court. The facts adduced, the issues raised, and the assignments of error are practically the same. The opinion in the Gregory Case is equally applicable to this, and the same is adopted in the disposition of this case.